Title: From John Adams to John Jay, 26 January 1786
From: Adams, John
To: Jay, John


     
      Dear Sir
      Grosvenor Square Jan. 26. 1786
     
     Give me Leave to introduce to you John Anstey Esq Barrister at Law and a Member of Parliament, who goes out by Authority to verify the Claims of the Loyalists, as they call themselves.— I believe it to be the Design of Mr Pitt to pay their Demands which shall be found to be Supported, and withdraw their Pensions and then leave them to Seek their Fortunes. in Such a Case if our States repeal their Laws against them, they will generally return, to their old homes, or to some other Part of the United States, where they must become good Citizens or be compleatly insignificant.
     By Mr Anstey, I Send you, the Kings Speech and the Debates upon it. The most remarkable Thing in them, is, that the King and every Member of each House, has entirely forgotten that there is any Such Place upon Earth as the United States of America.— We appear to be considered as of no consequence at all, in the Scale of the World. The next Thing observable is, that Administration and Opposition are agreed in turning their Thoughts to a Confederation with Russia and Denmark, in which they wish to get the Emperor to join, as a Ballance to the Confederation, between the House of Bourbon and Holland, to which they Suppose Sweeden attached.
     They are agreed also in the Fact that there is a Surplus of Revenue in the Treasury, and therefore that the Resources of the Country are inexhaustible. You may perhaps Smile at this Inference but they are very grave.
     I dont know whether We ought not to wish that they may Succeed, in their Project of Connections with Russia and Denmark and

the Emperor too: because, when one Part of Europe shall become thus formally pitted against the other, probably both sides may begin to recollect that there is Such a Power as the United States of America, and that she has some Influence. Congress may in Such a Case take more time to deliberate whether it is necessary for them to engage at all. and if it should appear inevitable, they may make better Terms.
     In the meantime it is much to be wished, that a friendly Settlement could be made with Spain, and that a Minister might be sent to Holland, whose Inhabitants are the most cordial Friends We have in Europe.
     I have had an opportunity this Week of Conversation with the Marquis of Lansdown and Lord Abbington his Friend and Admirer. They appear to me, to be as far from having adopted any decisive system relative to Us, as Mr Pitt or Mr Fox. This Conversation has removed every Expectation that there will be any Party or even any Individual in Parliament in favour of a liberal Commerce with Us.
     The United States therefore have no Choice left. They must Support their own navigation, or have none.
     With great and sincere Esteem, I / have the honour to be, Sir, your / most obedient and most humble / Servant
     
      John Adams.
     
    